254 S.W.3d 912 (2008)
Donnell WITHERSPOON, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 90058.
Missouri Court of Appeals, Eastern District, Division Four.
June 10, 2008.
Scott Thompson, District Defender, St. Louis, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Attorney General, Cory Lee Atkins, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before MARY K. HOFF, P.J., and SHERRI B. SULLIVAN, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Donnell Witherspoon (Movant) appeals from the judgment denying his Rule 29.15 motion for post-conviction relief following an evidentiary hearing. Movant filed this motion seeking to vacate his convictions for: trafficking in the second degree, Section 95.223, RSMo 2000; unlawful use of a weapon, Section 571.030.1, RSMo 2000; and possession of a controlled substance, Section 558.016, RSMo 2000. Movant was sentenced as a persistent offender to ten years for the trafficking offense; four years for the unlawful use of a weapon offense; and one day for the possession offense, all sentences to run concurrently. On appeal, Movant argues the motion court clearly erred in denying Movant's post-conviction motion following an evidentiary hearing because trial counsel failed: (1) to present the testimony of Keena Smith (Smith), Movant's second cousin, who would have testified she was able to view Movant on the morning of his arrest and never saw him engage in any drug activity; and (2) to investigate and introduce additional photos of the crime scene to impeach the testimony of the police officers. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claim of error to be without merit. An extended opinion would have no precedential value or serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).